Appellant was convicted of the offense of possessing intoxicating liquor in a container to which there was attached no evidence showing that the tax due the State of Texas had been paid thereon, and his punishment assessed at a fine of $100.00.
There are no bills of exception in the record nor a statement of the facts. Hence nothing is presented for review other than the sufficiency of the complaint and information, which seem to be in due form.
We find in the record a motion for a continuance but there is nothing to show that the motion was ever presented to the court or that the court acted thereon or that any exception was reserved to any action of the court relative thereto. Consequently the same cannot be considered.
No reversible error appearing in the record, the judgment of the trial court is in all things affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.